Mulronex, J., dissenting with respect to the second issue: I read Fribourg Navigation Co. v. Commissioner, 335 F. 2d 15, and the opinion of this Court which it affirms,1 as interpreting the phrase “reasonable allowance” in section 167(a), I.R.C. 1954, as excluding as unreasonable any allowance for depreciation in the year the asset is sold for more than its depreciated cost. Here, as in Macabe Co., 42 T.C. 1105 (1964), and Smith Leasing Co., 43 T.C. 37 (1964), this pronouncement of the Second Circuit in Fribourg is not accepted by the majority as a rule of law. I would hold it is a sound rule of law upon the reasoning set forth in the opinion, and that this Court should follow, especially because it is announced by an appellate court in an opinion affirming this Court. I would hold for respondent on the issue. Tietjens and Pierce, //., agree with this dissent.   Fribourg navigation Co., T.C. Memo. 1962— 290.